Case 1:15-cv-02009-GBD Document 149 Filed 06/01/20 Page 1 of 2

 

 

 

May 29, 2020
RDERED:
By ECF B 2D
Lhe, Nie
Hon. George B. Daniels Bet Daniels, U.S.D.J.
Daniel Patrick Moynihan Wy 200
United States Courthouse Dated: SUN 01 :
500 Pearl Street
New York, New York 10007
Re: Joint request for modification of briefing schedule

Bascunian, et al. v. Elsaca, et al., 15 Civ. 2009

 

Dear Judge Daniels:

I write with the consent of defendants’ counsel and on behalf of all parties to request a
modification of the pre-trial schedule that the Court authorized in September 2019.

Due to the Covid-19 pandemic, which has affected all parties as well as their counsel, the
parties will not be able to complete fact discovery by June 5, 2020 as originally contemplated in
our Joint Rule 26(f) Status Report and Discovery Plan, filed August 29, 2019[ECF No. 124] (the
“Discovery Plan”). Given the international nature of this case, and the location of parties, as
well as many witnesses and documents, abroad, we also believe that the pandemic will pose
ongoing challenges to our completion of discovery. We therefore request that the Court modify
the pre-trial deadlines set forth in the Discovery Plan as follows:

Deadline for completion of fact discovery: March 5, 2021

Deadline for exchange of expert reports, if any: April 23, 2021

Deadline for completion of expert discovery: May 24, 2021

Deadline for motion for summary judgment: June 24, 2021 if expert discovery is taken;
April 12, 2021 if no expert discovery is taken.

 

 

 
Case 1:15-cv-02009-GBD Document 149 Filed 06/01/20 Page 2 of 2

Hon. George B. Daniels
May 29, 2020
Page 2

Counsel for the parties are available at the Court’s convenience should the Court have any
questions or concerns about the proposed modified schedule.

Respectfully submitted,

/s/ Robin L. Alperstein
Robin L. Alperstein

 

 
